Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 2/10/2022.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent on cancelled claim 4. For the purposes of examination, it will be assumed claim 5 is dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8, 12, and 14 is/are rejected under 35 U.S.C. 103 as obvious over Raynel et al. (US 2018/0230026 in IDS) in view of Waterston et al, Electrochemical oxidation of sulfide ion at a boron-doped diamond anode, Journal of Applied Electrochemistry 37.3 (2007); 367-373.
Regarding claim 1, Raynel teaches a process for treating sour water comprising electrolyzing an aqueous solution comprising metal chloride, where electrolyzing the aqueous solution causes at least a portion of the metal chloride to undergo chemical reaction to produce a treatment composition comprising hypochlorite; contacting at least a portion of the treatment composition with the sour water at a pH from 8 to 12, where the sour water comprises sulfides and the contacting causes reaction of the sulfides in the sour water with the hypochlorite to produce a treated aqueous mixture comprising at least metal sulfates and metal chlorides, where the metal sulfates are present in the treated aqueous mixture as precipitated solids; and separating the precipitated solids from the treated aqueous mixture to produce a treated effluent comprising at least the metal chloride (Fig. 5, [0045]-[0049], [0091], [0097], [0112], [0127] and claim 7).
It is noted that Raynel teaches all the same method steps applied to the same stream as claimed as well as precipitation of various metals. Raynel does not explicitly state that metal sulfates and metal chlorides produced via the reaction. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, one skilled in the art would have found Raynel either anticipates the claimed compositions being formed via the same method steps, or it would have been obvious to one skilled in the art to expect such a result as the same method steps cannot produce different results. 
Raynel fails to teach that water, metal chloride, and metal hydroxide are electrolyzed to form a treatment composition, wherein the metal chloride or metal hydroxide comprises strontium or barium. Waterston teaches a similar treatment for sour water where water, a metal hydroxide (sodium hydroxide), and a metal chloride (sodium or barium chloride) are combined and electrolyzed in order to form hypochlorite, a treatment composition, in order to precipitate sulfates from the sour water (pages 368-370). Raynel teaches water, metal chlorides, and a barium or strontium ion being electrolyzed to form hypochlorite and Waterston teaches water, a metal hydroxide (sodium hydroxide), and a metal chloride (sodium or barium chloride) are combined and electrolyzed in order to form hypochlorite. As such, one skilled in the art would have found it obvious to include a metal chloride/barium chloride as part of the composition to form hypochlorite as it is a known equivalent aqueous solution that is electrolyzed for the same purpose of forming hypochlorite to treat sour water ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Regarding claim 2, Raynel teaches that during electrolysis, the reactions with the anode and cathode are substantially the same ([0046]).
Regarding claim 5, modified Raynel teaches that the aqueous solution comprises hydroxides, strontium, and barium ([0053] and [0097]). As stated above, the same method applied to the same aqueous stream cannot produce different results and as such, the resulting compositions produced via the method are the same.
 Regarding claim 6, Raynel teaches the separators include filters ([0095]) which results in a solid product and the treated effluent. 
Regarding claim 8, Raynel teaches the aqueous solution contains phenolic compositions, which would react with the hypochlorite to inherently produce the compositions as claimed ([0096]).
Regarding claim 12, Raynel teaches the aqueous solution being sour water, which would contain chloride compositions ([0054]). One skilled in the art would have found it obvious to apply the Raynel method to a variety of sour water streams which contain various concentrations of metal chlorides as it is merely applying a known method of treating sour water streams to a specific sour water stream. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 14, one skilled in the art would recognize that pressure and temperature affect the reaction rates/reaction efficiencies. As such, one skilled in the art would have found it obvious to optimize the temperature and pressure in order to more efficiently treat the aqueous solution. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Claim 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynel et al. (US 2018/0230026 in IDS) in view of Waterston et al, Electrochemical oxidation of sulfide ion at a boron-doped diamond anode, Journal of Applied Electrochemistry 37.3 (2007); 367-373, and further in view of Schreuder (US 2011/0281318).
Regarding claim 7, Raynel teaches that the method is applied to sour water but fails to explicitly teach that the sour water includes hydrogen cyanide and its resulting reaction during the contacting/electrolyzing steps. Schreuder teaches that sour water typically includes hydrogen cyanide ([0008]). As such one skilled in the art would have found it obvious to apply the Raynel method to sour water that includes hydrogen cyanide and would expect the resulting reactions of the Raynel method to produce the same results as claimed. 
Regarding claim 13, as discussed above, modified Raynel teaches applying the method to sour water streams and one skilled in the art would expect the sour water streams to have the same/similar contaminants (see Schreuder). As such, one skilled in the art would have found it obvious to apply the Raynel method to different sour water streams of varying levels of contaminant concentrations. Further, as the same method steps are applied to the sour water stream, one skilled in the art would expect the same results even if not explicitly stated as it is merely optimizing the process according to the results desired. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynel et al. (US 2018/0230026 in IDS) in view of Waterston et al, Electrochemical oxidation of sulfide ion at a boron-doped diamond anode, Journal of Applied Electrochemistry 37.3 (2007); 367-373, and further in view of Martinie et al. (US 2006/0254930 in IDS).
Regarding claim 9, Raynel fails to teach the treated effluent being treated via vacuum crystallization. Martinie teaches that in treating sour water/sulfur containing water, vacuum crystallization allows for removal of various contaminants in the aqueous streams thereby allowing for downstream disposal to the environment ([0018]-[0019]). As such, one skilled in the art would have found it obvious to include a vacuum crystallization step in order to remove various contaminants of the treated effluent prior to disposal. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynel et al. (US 2018/0230026 in IDS) in view of Waterston et al, Electrochemical oxidation of sulfide ion at a boron-doped diamond anode, Journal of Applied Electrochemistry 37.3 (2007); 367-373 and Martinie et al. (US 2006/0254930 in IDS), and further in view of Wallace (US 2014/0045248).
Regarding claim 10, modified Raynel fails to teach the specifics of the vacuum crystallization step and as such fails to teach recovering a water vapor effluent. Wallace provides more detail of the vacuum crystallization process and explicitly states that water vapor produced during the process is drawn off/recovered ([0062]-[0064]). As Raynel in view of Martinie is silent on the actual method steps of vacuum crystallization, one skilled in the art would look to known vacuum crystallization processes for specific operation. As such, one skilled in the art would have found it obvious for the vacuum crystallization step to include the water vapor being drawn off/recovered as it is a known part of vacuum crystallization. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER KEYWORTH/Primary Examiner, Art Unit 1777